DETAILED ACTION
This office action is in response to them amendments and remarks filed on June 1, 2022.  
Claims 1, 5, 7-8 and 10 have been amended.
Claims 11 is newly added for consideration.
Claims 1-11 are currently allowed.
The objection to “TITILE” is now withdrawn in view of the amendment with a new title.
The rejection under 35 USC 112(b) with regard to claims 1, 8 and 10 are now withdrawn in view of claim amendments. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing system, an information processing method, a storage medium, and an information processing apparatus (see original disclosure, i.e. para. 2 and etc.). 
With regard to Claim 1, the closest prior arts of record, Watanabe, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…and a processor programmed to execute a process including managing the one or more work processes of the job based on the one or more imagers capturing the form, recognizing a mark image indicating that the work object is transferable to a next work process by a mobile transport vehicle from image data of the form captured by the one or more imagers, and managing whether the work object is transferable to a next work process based on the mark image recognized from the image data obtained by capturing the form”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 1, 2022 (i.e. pg. 7-13), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-7 and 11, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 8, the closest prior arts of record, Watanabe, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… recognizing a mark image indicating that the work object is transferable to a next work process by a mobile transport vehicle from image data of the form captured by the one or more imagers; and managing whether the work object is transferable to a next work process based on the mark image recognized from the image data obtained by capturing the form”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 1, 2022 (i.e. pg. 7-13), are not fully disclosed by the prior art(s) of record.
With regard to Claim 9, the claim is depending from the independent Claim 8, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 10, the closest prior arts of record, Watanabe, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… recognizing a mark image indicating of the remarks presented by applicant on June 1, 2022 (i.e. pg. 7-13), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (U.S. Pat/Pub No. 2022/0027111 A1) disclose an invention relates to a mobile computing device to include a camera, a processor and a memory resource to store a printing control application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675